Advisory Action
This communication is responsive to the after-final communication dated 01/25/2022.
Response
The newly proposed amendment has been fully considered, but it does not to be persuasive for placing the application in the condition for allowance.
Regarding claim 8, the cited reference (USPAP – 2012/0008814) clearly shows an acoustic receiver subassembly comprising: a housing cover plate (14, 235) adapted to receive a separate subassembly (16, 210) comprising a closed-ended housing sidewall having a first open end and a second open end (Figs. 1B or 6); a yoke (180) fastened to the housing cover plate the yoke retaining first  and second magnets (158A/B) in spaced apart relation; an electrical coil (164) fastened to the housing cover plate; and a reed (165) having a portion extending through the coil and between the first and second magnets, wherein the acoustic receiver subassembly is configured to be assembled with the separate subassembly (16, 210) to form at least a portion of a receiver housing (Figs. 1B and 3-6) as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Tuesday and Thursday from 10:00 am to 8:00 pm, and may be reached on Monday, Wednesday and Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651